
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 48
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Paul (for
			 himself, Mr. Bartlett, and
			 Mr. Young of Alaska) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to abolishing personal income, estate, and gift
		  taxes and prohibiting the United States Government from engaging in business in
		  competition with its citizens.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The Government of the United States shall
				not engage in any business, professional, commercial, financial, or industrial
				enterprise except as specified in the Constitution.
					2.The constitution or laws of any State, or
				the laws of the United States, shall not be subject to the terms of any foreign
				or domestic agreement which would abrogate this amendment.
					3.The activities of the United States
				Government which violate the intent and purposes of this amendment shall,
				within a period of three years from the date of the ratification of this
				amendment, be liquidated and the properties and facilities affected shall be
				sold.
					4.Three years after the ratification of this
				amendment the sixteenth article of amendments to the Constitution of the United
				States shall stand repealed and thereafter Congress shall not levy taxes on
				personal incomes, estates, and
				gifts.
					.
		
